Citation Nr: 0924325	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia.


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
thoracolumbar spine strain.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to July 
2004.  He served in Iraq in Operation Enduring Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington, DC.  In that decision, the RO granted service 
connection for a thoracolumbar spine strain and assigned an 
initial disability rating of 10 percent, effective September 
28, 2005.  The Veteran's claims file was subsequently 
transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

The Veteran's thoracolumbar spine strain is manifested by 
forward flexion to 95  degrees, extension to 20 degrees, left 
lateral flexion to 40 degrees, right lateral flexion to 25 
degrees, left lateral rotation to 40 degrees, and right 
lateral rotation to 35 degrees.  The Veteran has a normal 
gait with no evidence of guarding or muscle spasm or current 
neurologic impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a thoracolumbar spine strain have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for a thoracolumbar 
spine strain arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In his substantive appeal the Veteran reported that 
he had been treated by three unspecified doctors.  He has not 
submitted records of this treatment or authorized VA to seek 
them.

In addition, the Veteran was afforded a general VA 
examination, which included an evaluation of his back 
condition.  The Veteran contends that the examination was 
inadequate because he alleges that a decision was made as to 
his condition before the evaluation was complete.  The rating 
decision that granted service connection and a 10 percent 
rating was issued after the examination was complete.  He has 
not, pointed to any specific inaccuracies in the examination 
report, nor has he reported information that was not 
considered in the examination report.  The examination report 
does contain the findings necessary to rate the Veteran's 
disability and was the product of a review of medical 
records, the claims folder and the Veteran's reports.  Hence, 
the examination is adequate.

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (b) (2008).  VA attempted to afford the 
Veteran an examination in order to obtain a medical opinion 
as to his back condition.  The examination was scheduled for 
October 2008.  He did not appear for the scheduled 
examination and he has not provided VA with an explanation as 
to why he failed to report.  

While the claims folder does not contain a copy of the notice 
of examination that was sent to the Veteran, he was informed 
in a January 2009 supplemental statement of the case of the 
finding that he had failed to report for the examination.  He 
has not disputed that he was notified of the examination and 
failed to report without good cause.  Cf. Baxter v. Principi, 
17 Vet App 407 (2004) (to rebut the presumption of 
regularity, there must at least be an assertion of non-
receipt).  

In addition there is no evidence of a change in the Veteran's 
disability since the last examination in 2005; hence, a new 
examination was not required.  Palczewski v. Nicholson, 21 
Vet App 174 (2007) (the mere passage of time does not trigger 
the duty to provide a new examination, rather there must be 
evidence of a change in the disability).  VA has therefore 
satisfied its obligation to assist the Veteran in scheduling 
a VA examination and his claim shall be rated based on the 
evidence of record. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for a 
thoracolumbar spine strain is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Under the applicable criteria, effective prior to the date 
the Veteran filed his increased initial rating claim, his 
thoracolumbar spine strain is evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, DC 5237.  

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or, combined range of motion 
of the entire thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 
degrees, but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less 
or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for ankylosis of the entire 
spine.  

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

A November 2005 VA examination report indicated that flexion 
was to 95 degrees, extension was to 20 degrees, left lateral 
flexion was to 40 degrees, right lateral flexion was to 25 
degrees, left lateral rotation was to 40 degrees, and right 
lateral rotation was to 35 degrees.  As to right lateral 
flexion, the Veteran experienced pain at the end of movement, 
pain on motion against resistance, and pain on repeated 
movement.  On examination of the thoracic and lumbar spine, 
there was no finding of tenderness, guarding, instability, 
weakness, abnormal movement, or spasm.  Marked lordosis of 
the lumbar spine was noted.  The Veteran ambulated well 
without assistance and his gait was normal.  Pain was 
reported as occurring in the upper mid back and right lower 
back 1-2 times per day, lasting 5-10 minutes.  The Veteran 
was unable to exercise due to increased back pain during 
physical activity, however there were no other reported 
effects on daily life.

The November 2005 VA examiner noted marked lordosis of the 
Veteran's spine.  Lordosis is defined as a concave portion of 
the spinal column as seen from the side or abnormally 
increased concavity in the curvature of the lumbar spinal 
column as viewed from the side.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1090 (31st ed. 2007).  The VA examiner did 
not indicate whether the Veteran's lordosis was an abnormal 
condition. Nevertheless, the general rating criteria under DC 
5237 require that an abnormal spinal contour such as lordosis 
be caused by severe muscle spasm or guarding in order for a 
20 percent rating to be warranted.  In this case, examination 
of the thoracic and lumbar spine revealed no guarding or 
spasm.  Therefore, a 20 percent rating is not warranted on 
the basis of the Veteran's lordosis.  

Thus, as the evidence does not reflect that there was forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, the next higher 
rating under the general rating formula, 20 percent, is not 
warranted for the Veteran's thoracolumbar spine strain under 
DC 5237.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5237.  

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain associated 
with the Veteran's thoracolumbar spine at the end of right 
lateral flexion, which he is able to perform to 25 degrees.  
However, there is no additional range of motion loss due to 
pain.  Flare-ups have not been reported but pain has been 
identified on repetitive motion.  The VA examiner did not 
report any additional limitation of motion due to these 
factors.  Examination of the back revealed no weakness, 
instability, or fatigue of the mid or lower back and the 
Veteran's coordination was intact.  

Even considering pain and other factors, the evidence does 
not support assignment of a higher rating under DC 5237, as 
the evidence does not reflect that the Veteran's pain is so 
disabling to actually or effectively result in flexion 
limited to 60 degrees, a combined range of motion limited to 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour-the 
requirements for the next higher percent rating under DC 
5237. 

There is no evidence of an associated neurologic impairment.  
The November 2005 VA medical examination indicated a negative 
Rhomberg's test and no gross sensory defect to light touch.  
Also, muscle strength was normal, deep tendon reflexes were 
symmetric and 2 bilaterally and the Veteran was able to 
perform straight leg raising to 60 degrees with no radiation 
of pain.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In his September 2007 notice of disagreement and January 2008 
substantive appeal (VA Form 9), the Veteran indicated that 
because of his back condition he has not been able to work 
the hours which he desires and that he has gained weight due 
to lack of physical activity.  The Veteran's statements raise 
the question of entitlement to an extraschedular evaluation.  
The symptoms of the Veteran's disability are back pain and 
limitation of motion.  These symptoms are contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required, and referral for 
consideration of an extraschedular evaluation for the service 
connected disability addressed herein is not warranted.  38 
C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for an 
initial rating higher than 10 percent for a thoracolumbar 
spine strain must be denied.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating higher than 10 percent for a 
thoracolumbar spine strain is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


